Order of disposition, Family Court, New York County (Edward M. Kaufmann, J.), entered April 21, 1994, which adjudicated respondent a juvenile delinquent upon a finding that he committed acts, which, if committed by an adult, would constitute the crimes of obstructing governmental administration in the second degree and attempted assault in the third degree, and ordered his conditional discharge for a period of 12 months, conditioning said discharge on his cooperation with the conditions of placement imposed on a separate juvenile delinquency matter, unanimously affirmed, without costs.
Contrary to respondent’s contention, the petition, together with the supporting deposition of Officer Maldonado-Cruz, contained sufficient nonhearsay allegations to support the charge of obstruction of governmental administration in the second degree. The allegations that respondent punched an officer and yelled obscenities while other officers were attempting to arrest his mother sufficiently demonstrated that he specifically intended to interfere with the officer’s function of maintaining order (see, Family Ct Act § 311.2; People v Tarver, 188 AD2d 938, Iv denied 81 NY2d 893). Moreover, this finding, *166as well as the finding that respondent committed an act, which, if committed by an adult, would constitute the crime of attempted assault in the third degree, was supported by the legally sufficient evidence adduced at the fact-finding hearing and was not against the weight of the evidence presented. Concur—Murphy, P. J., Ellerin, Rubin, Tom and Mazzarelli, JJ.